Citation Nr: 1047132	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for eosinophilic 
granulomas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

During the current appeal, and specifically in September 2010, 
the Veteran testified at a videoconference hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering 
the determination in this case.  A transcript of the testimony 
has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
the Board finds that new and material evidence sufficient to 
reopen the previously claim of entitlement to service connection 
for eosinophilic granulomas.  Accordingly, the Board is granting 
that portion of the Veteran's

The underlying de novo claim for service connection for 
eosinophilic granulomas is, however, addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed March 2008 rating decision confirmed prior 
denials of service connection for eosinophilic granulomas, on the 
basis that the evidence did not show that such condition was 
incurred in or caused, or aggravated, by military service or had 
existed continuously since separation.  

3.  The evidence received since the March 2008 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for eosinophilic granulomas and 
raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision which confirmed prior denials 
of service connection for eosinophilic granulomas is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the March 2008 rating 
decision is new and material, and the claim for service 
connection for eosinophilic granulomas is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, however, the Board has reopened the Veteran's claim for 
service connection for eosinophilic granulmoas.  Therefore, any 
defect in the notice letter concerning the evidence needed to 
reopen the claim-or, indeed, any deficiency in VA's compliance 
with its duty to assist the Veteran-cannot be prejudicial to him 
because the Board has reopened his claim.  Thus, the Board 
concludes that the provisions of the VCAA and the current laws 
and regulations as they pertain to new and material evidence have 
been complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that it 
did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

II.	Claim to Reopen 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

In the current appeal, the Veteran contends that he developed 
eosinophilic granulomas during his period of active service, that 
he receives routine medical care and treatment for this disorder, 
and that his current condition is related to his military 
service.  In this regard, the Board notes that further review of 
the claims folder indicates that service connection for 
eosinophilic granulomas was first denied by the RO in a June 1976 
rating decision.  The Veteran filed an application to reopen his 
claim seeking service connection for eosinophilic granulomas in 
August 2004.  In a March 2005 rating decision, the RO denied the 
Veteran's claim.  In doing so, the RO found that he had not 
submitted evidence to show that his condition was incurred in or 
caused by military service.  

Thereafter, in February 2008, the Veteran filed another 
application to reopen his claim of service connection for 
eosinophilic granulomas.  In the March 2008 rating decision, the 
RO denied the Veteran's claim on the basis that evidence 
submitted was not new and material.  Notice of this denial was 
provided to the Veteran, and he did not appeal.  In general, 
rating decisions that are not timely appealed become final.  See 
38 U.S.C.A. § 7105(c).  The Veteran, however, now seeks to reopen 
his claim.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  

Where service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).

According to the Court, the pertinent VA law requires that, in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the March 
1998 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for eosinophilic 
granulomas was last previously considered and denied in the March 
2008 rating decision.  The evidence associated with the Veteran's 
claims file at the time of the March 2008 rating decision 
includes, but is not limited to, the Veteran's DD 214; his 
February 1976 and August 2004 applications seeking service-
connected compensation for eosinophilic granulomas; an April 1976 
VA examination report; VA treatment records dated from July 1988 
to August 2004, private treatment records from various physicians 
dated from December 1975 to October 1991; and the Veteran's own 
lay assertions

Specifically, in a private letter submitted by Dr. J.LS. date 
stamped as received in March 1976, it was discovered that the 
Veteran had a fracture in his fourth left posterior rib, "with 
destruction of adjacent bone structure, suggestive of a 
metastatic tumor."  It was noted that the Veteran began 
experiencing episodes of sudden pain in 1972, which he described 
as sharp and severe in character and which last between fifteen 
to twenty minutes.  Upon further examination, the Veteran 
indicated that the pain was located "in the vicinity of the 
inferior angle of the left scapula, and on careful palpation a 
clear cut point of sharply localized tenderness overlying the 6th 
intercostals space and the 7th rib just lateral to the scapular 
line on the left. . . ."  The Veteran explained that when the 
pain was present in severe form, he would go 'into a convulsion' 
during which his stomach muscles tighten and his whole body 
trembles with contractions.  The physician specifically noted 
that the Veteran reported to have experienced similar episodes 
such as these in 1953 while he was in the military.  The Veteran 
underwent a resection the fourth posterior rib in January 1976, 
the results of which reflected a diagnosis of eosinophilic 
granuloma.  

In his August 2004 petition to reopen his claim for service 
connection for eosinophilic granulomas, the Veteran states that 
his condition is related to his military service.  He claims that 
while serving in Japan he suffered from a high fever and periods 
of shaking, and while he received treatment for this condition, 
his physicians were unable to render a diagnosis at the time.  In 
a statement received and date stamped in March 2008, the Veteran 
states that he sought treatment for his pain at the University of 
Minnesota and the University of Wisconsin after his separation 
from service.  

The evidence associated with the Veteran's claims file subsequent 
to the March 2008 rating decision includes, but is not limited 
to, a copy of buddy statement in the form of an email dated in 
March 2009 and written by C.E.D., one of the Veteran's fellow 
serviceman; a copy of the Veteran's Financial Status Report; a 
Formal Finding on the Unavailability of Military Records dated in 
April 2010; a transcript of the Veteran's hearing testimony; and 
the Veteran's own lay assertions.  

In the March 2009 email, the Veteran's fellow serviceman, C.E.D. 
stated that, while serving alongside the Veteran in Japan, he 
observed that the Veteran became sick a few times.  He wrote that 
during a particular occasion while attending a movie in Tokyo 
with their Lieutenant, the Veteran grew so ill that he had to be 
taken to a hospital to receive treatment.  In his July 2009 
Notice of Disagreement (NOD), the Veteran asserts that this 
occurrence was "the first sign and onset of [his] Eosinophilic 
Granulomas."  

During his video conference hearing, the Veteran, through his 
representative, testified that he began developing pain all over 
his back in 1953 and was seen by several doctors, however, no 
definitive diagnosis was ever made as to the cause of his back 
pain.  The Veteran himself testified that his condition began 
while he was stationed in Japan, either in 1953 or 1954.  He 
explains that he was treated at the University of Minnesota from 
1957 to 1959, wherein he had a white blood count of 1300, and was 
prescribed with penicillin for six days.  The Veteran claims that 
he was hospitalized again at the University of Wisconsin after 
getting very sick and was informed by his physicians that they 
could not diagnose his condition, as it was so rare.  He states 
that it was not until his hospitalization in 1975, and surgery in 
1976, that he learned what his condition was.  He maintains that 
this condition has affected the left side of his body, his 
shoulders and his ribs and he never knows when this disease will 
attack or what organ it will attack next.  He claims to have four 
holes in his skull, and to have lost the use of certain nerves in 
his neck, as well as his right shoulder as a result of his 
eosinophilic granulomas.  In essence, the Veteran attributes his 
current condition to his eosinophilic granuloma which he claims 
arose while he was in service.  The Veteran also contends to have 
suffered residual symptoms from the eosinophilic granulomas since 
his period of active duty.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he developed pain in service and has suffered from this pain 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

In Shade v. Shinseki, No. 08-3548 (November 2, 2010) the Court 
reaffirmed the notion that a Veteran's testimony should not be 
rejected as not being material solely because he or she is a lay 
person, or because contemporaneous medical evidence is no longer 
available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in 
determining whether evidence raises a reasonable possibility of 
substantiating a claim for purposes of reopening a claim, a 
Veteran's testimony regarding having experienced ongoing symptoms 
since service can be considered relevant as to the issue of 
nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the March 2008 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final March 2008 rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this evidence is certainly new, in that it was 
not previously of record.  The Board finds the March 2009 buddy 
statement submitted by C.E.D., which discusses the fact that he 
observed the Veteran become ill on several occasions, including 
once when he was hospitalized, while serving with him in Japan, 
in conjunction with the Veteran's lay assertions and hearing 
testimony, to be new and material evidence within the provisions 
of 38 C.F.R. § 3.156.  In his July 2009 NOD, the Veteran contends 
that the incident discussed in the buddy statement was the first 
sign of the onset of his eosinophilic granuloma.  During his 
hearing, the Veteran testified that he has suffered from ongoing 
symptoms as a result of this disease, which he claims arose while 
he was in service.  He also testified that he has continued to 
suffer residuals stemming from the eosinophilic granulomas in 
various part of his body, to include the left side of his body, 
his shoulder and his skull.  The Veteran's hearing testimony and 
lay assertions of continuing pain and ongoing symptoms, as well 
as the March 2009 buddy statement were not of record at the time 
of the March 2008 rating action.  

The Board finds the Veteran competent and credible with respect 
to these assertions, and his testimony relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for eosinophilic granulomas.  The claim to 
reopen the issue of entitlement to service connection for 
eosinophilic granulomas is granted.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the underlying de 
novo claim for service connection for this disorder can be 
addressed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for eosinophilic granulomas is 
reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

As previously discussed above, the Veteran maintains that, during 
his period of active duty while stationed in Japan, he developed 
pain in his back which he contends was the onset of his 
eosinophilic granulomas.  The Veteran maintains that he 
experienced ongoing residuals and continuing symptoms as a result 
of this disease.  

Further review of the claims folder indicates the RO made several 
attempts to obtain the Veteran's service treatment records.  
Based on the record, it appears VA attempted to obtain the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC), but was unable to secure them.  A January 
2005 Request for Information, under PIES (Personnel Information 
Exchange System) Code M01 returned no records.  The above-
referenced response also stated that there were no service 
treatment records found due to fire-related causes.  The RO 
informed the Veteran in a February 2010 letter that it was having 
difficulty in obtaining the Veteran's service treatment records.  
The RO explained that, due to the 1973 fire at the National 
Archives and Records Administration (NARA), the Veteran's service 
treatment records may have been destroyed.  A Formal Finding of 
the Unavailability of Service Records was issued in February 
2005.  This memorandum discussed the various searches conducted 
for the Veteran's service treatment records, including written 
and telephonic efforts to obtain the records in his file.  

The Board notes that the Veteran's service treatment records are 
not associated with the claims file.  When a claimant's treatment 
records are lost or destroyed, the VA has a "heightened" duty 
to assist in the development of the claims.  See Washington v. 
Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. 
§ 3.159(c).  To help assist the Veteran in reconstructing his 
medical records, the RO, in the February 2010 letter, asked the 
Veteran to complete a VA NA Form 13055, identifying the name of 
the organization and unit he served in during his period of 
active duty, the dates of his treatment, and the name and 
location of the hospital/dispensary where he was treated.  It 
does not appear that the Veteran completed the designated NA Form 
13055 as it is not attached to his claims file.  

The Board observes that the RO issued another Formal Finding on 
the Unavailability of Military Records, dated in April 2010 which 
documented the attempts made to substantiate the Veteran's claim, 
including the letters issued and steps taken to contact the 
Veteran and secure his service treatment records.  The memorandum 
listed the various searches conducted in an attempt to locate the 
Veteran's service treatment records.  It indicated that the 
Veteran was provided with multiple VCAA notice letters requesting 
that he provide additional information and evidence to 
substantiate his claim.  The memorandum also indicated that the 
Veteran had been provided with a Statement of the Case (SOC) 
which set out the applicable law and elements required to 
establish service connection for his claim.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in obtaining 
his complete service treatment records and the Veteran has not 
contended otherwise.  If there is additional available evidence 
to substantiate the Veteran's claim, the RO cannot obtain these 
records without additional and more precise information from the 
Veteran.  

Despite the unavailability of his service treatment records, 
however, the Veteran has submitted evidence to support his claim.  
First, the Veteran submitted a buddy statement, dated in March 
2009, from one of his fellow serviceman who was with him in Japan 
and observed the Veteran become very ill on several occasions.  
See March 2009 Statement of C.E.D.  During his September 2010 
video conference hearing, the Veteran provided credible testimony 
outlining the time period during which he first became ill in 
service.  He specifically described how he initially began 
experiencing pain all over his back in 1953 or 1954.  The Veteran 
further testified that while he received treatment for this 
condition, his physicians were unable to provide a definitive 
diagnosis for his condition, and that he did not learn that he 
had eosinophilic granulomas until the January 1976 resection and 
biopsy of his rib.  See e.g. January 1976 tissue report.  The 
Veteran asserts that his eosinophilic granulomas first arose in 
service while he was stationed in Japan.  

The Veteran's post service private treatment records reflect that 
he was briefly hospitalized at the University of Wisconsin 
Hospital in December 1975 due to severe and sudden pain in his 
posterior back area.  Upon further examination of the Veteran, it 
appeared the pain and tenderness was centered around his ribcage.  
A tomogram of the mid-region reflected a "metastatic lytic 
lesion."  See January 1976 letter issued by Dr. P.C.  During the 
examination, the Veteran reported to have experienced similar 
episodes of severe pain in 1953 while he was in the military.  
See Letter issued by Dr. J.L.S., dated stamped as received in 
March 1976.  The January 1976 surgical resection and biopsy of 
the fourth rib revealed a diagnosis of benign eosinophilic 
granulomas.  See January 1976 Tissue Report.  During an April 
1976 VA examination, the Veteran stated that he first began 
developing pain all over his back soon after service and was seen 
by multiple physicians to determine the cause, but no definitive 
diagnosis was made until the January 1976 thoracotomy of the left 
fourth rib.  See April 1976 VA examination report.  

During his hearing, the Veteran testified that various areas of 
his body, to include his ribcage, skull, right shoulder and neck 
have been affected by the eosinophilic granulomas.  A November 
1987 private treatment report reflects that the Veteran was seen 
for complaints of left neck and shoulder pain.  It was 
specifically noted that upon discovering the Veteran's diagnosis 
of eosinophilia granuloma, several spots on his skull were also 
discovered, however the Veteran had not had these lesions checked 
out since this time.  In a March 2008 statement, the Veteran 
asserts that he has lost the use of his right shoulder as well as 
several nerves in his neck as a result of the eosinophilic 
granulomas.  He also maintains that the symptoms he has 
experienced post service due to his eosinophilic granulomas are 
similar to the symptoms he endured in service.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he developed pain in service and that he has experienced 
this pain and similar symptomatology since service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  In 
addition, based on the evidence submitted and testimony provided 
in support of his claim, the Board finds the Veteran credible 
with respect to his assertions.  

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
eosinophilic granulomas.  VA has a duty to obtain an adequate 
medical examination when the record contains competent evidence 
of a current disability or symptoms of a current disability; 
evidence establishing that an event, injury, or disease occurred 
in service; and indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  

Under the circumstances presented in this case, the Board finds 
that a VA medical examination and opinion is required.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he became ill in service and 
experienced severe back pain while stationed in Japan are both 
competent and credible.  In addition, the March 2009 buddy 
statement which discusses the fact that the Veteran grew very 
sick in service supports the Veteran's testimony and is 
suggestive of evidence reflecting the onset of some type of 
condition in service.  

Also, in his March 2008 statement, he maintains that he 
experienced residual effects and ongoing symptoms as a result of 
his eosinophilic granulomas.  He further maintains that the 
symptoms that he has experienced post-service as a result of his 
eosinophilic granuloma are similar to the symptoms he endured in 
service.  See, e.g. private letter submitted by Dr. J.L.S., rec'd 
March 1976.  Further, his medical treatment records indicate that 
he underwent a thoracotomy of the left fourth rib, the results of 
which showed a diagnosis of eosinophilic granulomas.  Therefore, 
a medical examination is necessary to determine 1) whether the 
Veteran currently suffers from eosinophilic granulomas and/or 
residuals stemming from his eosinophilic granulomas; and if so 2) 
whether the eosinophilic granulomas and/or residuals of the 
eosinophilic granulomas arose during his military service or is 
otherwise etiologically related to service.  

In addition, a September 1989 private treatment report reflects 
that the Veteran had attempted to apply for disability benefits 
from the Social Security Administration (SSA).  However, the 
evidence of record does not include a decision from the SSA 
either granting or denying the Veteran's request for such 
benefits.  When VA has notice that the Veteran may be receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 
2002), 38 C.F.R. § 3.159(c)(2) (2010).  On remand, therefore, the 
RO should request copies of the Veteran's medical records used in 
the determination of benefits made by SSA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The AMC/RO should determine whether the 
Veteran is in receipt of Social Security 
disability benefits.  If so, the RO should 
obtain and associate with the claims file 
the decision of the SSA to award 
disability benefits to the Veteran and the 
medical records upon which the SSA based 
its decision.  Efforts to obtain these 
records should only end if they do not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.  

2.	Once these records have been received and 
associated with the Veteran's claims file, 
the Veteran should be afforded a VA 
examination to determine whether he 
currently suffers from eosinophilic 
granulomas or any residuals stemming 
therefrom.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's post service medical records.  
The examiner's review of the claims folder 
in conjunction with this evaluation should 
be annotated in the examination report.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  If the 
Veteran is found to currently have 
eosinophilic granulomas or any residuals 
arising from his eosinophilic granulomas, 
the examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that this disability is 
causally or etiologically related to his 
active duty.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.	After completing the above, and any other 
development deemed necessary, adjudicate 
the issue of entitlement to service 
connection for eosinophilic granulomas.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


